         Case 1:18-mc-00167-ABJ Document 124 Filed 12/29/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________________
UNITED STATES OF AMERICA,                   )
                                            )
v.                                          )
                                            )
PAUL J. MANAFORT, JR.,                      )
                                            )
             Defendant.                     )
___________________________________________ )
                                            )
IN RE: PETITIONS FOR RELIEF                 )
CONCERNING CONSENT ORDER OF                 )                 Case No. 1:18-mc-00167-ABJ
FORFEITURE                                  )
___________________________________________ )
                                            )
THE FEDERAL SAVINGS BANK,                   )
                                            )
             Petitioner,                    )
___________________________________________ )
                                            )
NATIONAL BANCORP HOLDINGS, INC.,            )
                                            )
             Petitioner.                    )
___________________________________________ )


   PETITIONERS THE FEDERAL SAVINGS BANK AND NATIONAL BANCORP
  HOLDINGS, INC.’S MOTION TO LIFT AND VACATE PROPERTY RESTRAINTS

       Petitioners The Federal Savings Bank (“TFSB”) and National Bancorp Holdings, Inc.

(“NBH”) (collectively, “Petitioners”) respectfully request that, in light of the President’s full and

unconditional pardon of defendant Paul J. Manafort, Jr., the Court lift and vacate all restraints on

certain property that the government sought to forfeit following Mr. Manafort’s guilty plea

before this Court.

       Petitioners, undisputed victims of Mr. Manafort’s fraud, filed third-party petitions

asserting claims under 21 U.S.C. § 853(n)(6)(A) and (B) to property Mr. Manafort pledged as

collateral for loans he obtained from TFSB. This collateral consists of: (1) the real property and
         Case 1:18-mc-00167-ABJ Document 124 Filed 12/29/20 Page 2 of 5




premises commonly known as 174 Jobs Lane, Water Mill, New York 11976, (Block 209, Lot

1104), including all appurtenances, improvements, and attachments thereon; (2) the real property

and premises commonly known as 377 Union Street, Brooklyn, New York 11231 (Block 429,

Lot 65), including all appurtenances, improvements, and attachments thereon; and (3) all funds

held in account number XXXXXX0969 held at TFSB. (“Collateral Properties”). (Dkt. Nos. 8,

9.) TFSB became a secured lienholder on the Collateral Properties, and its holding company,

NBH, also acquired an interest in the Collateral Properties.

       Pursuant to this Court’s May 26, 2020 order, as subsequently modified, the parties are

currently engaged in the initial phase of discovery regarding the petitions to be followed by a

second phase commencing fifteen days after the conclusion of the trial in United States v.

Stephen M. Calk, 1:19-cr-366 (LGS) (S.D.N.Y.), presently scheduled for February 16, 2021.

(Dkt. No. 122.)

       On December 23, 2020, the President granted Mr. Manafort “a full and unconditional

pardon” for his convictions resulting in the forfeiture of the Collateral Properties. (A copy of the

President’s pardon is hereby attached as Exhibit 1). 1

       The Constitution provides that “[t]he President . . . shall have Power to grant Reprieves

and Pardons for Offenses against the United States, except in Cases of Impeachment.” U.S.

Const. Art. II, § 2, cl. 1. A presidential pardon “exempts the individual on whom it is bestowed,

from the punishment the law inflicts for a crime he has committed.” United States v. Wilson, 32

U.S. 150, 150 (1833). While a pardon reaches “the punishment prescribed for the offence and

the guilt of the offender,” it also “removes the penalties and disabilities” imposed by the


1
 A copy of the pardon is also available on the government’s websites at
https://www.justice.gov/pardon/pardons-granted-president-donald-trump and
https://www.justice.gov/file/1349071/download.


                                                 2
           Case 1:18-mc-00167-ABJ Document 124 Filed 12/29/20 Page 3 of 5




conviction. Ex parte Garland, 71 U.S. (4 Wall.) 333, 380–81 (1866). Thus, as is well

established, “a Presidential pardon . . . relieve[s] the defendant from the forfeiture of property.”

Richards v. United States, 192 F.2d 602, 606–07 (D.C. Cir. 1951); see also Osborn v. United

States, 91 U.S. 474, 479 (1875) (ordering return of forfeited property belonging to pardoned

petitioner where proceeds had not yet been distributed or paid to others). Indeed, it is hornbook

law that a criminal conviction is the prerequisite for criminal forfeiture, and absent a conviction,

the government may not criminally forfeit a defendant’s property. See, e.g., 21 U.S.C. § 853(a);

United States v. Young, 330 F. Supp. 3d 424, 428 (D.D.C. 2018).

         The Collateral Properties are currently subject to a restraint imposed on them by this

Court’s approval of the October 9, 2018 Consent Order of Forfeiture, which authorized the

government to “seize the Forfeited Assets and to take full and exclusive custody” of them. (Dkt.

No. 443 at 4–5.) 2 Accordingly, shortly thereafter the government took possession of the

Collateral Properties, including approximately $2.5 million held in account at TFSB, and TFSB

has been unable to commence foreclosure proceedings. However, in light of the President’s

pardon and its legal effect of relieving Mr. Manafort from that preliminary order of criminal

forfeiture, any restraint imposed by that order must be immediately lifted and vacated. See, e.g.,

United States v. Flynn, No. 17-cr-232, 2020 WL 7230702, at *1 (D.D.C. Dec. 8, 2020) (granting

a motion to dismiss criminal case as moot in light of a presidential pardon). Mr. Manafort has

defaulted on approximately $16 million in loans from TFSB and has no valid claim to the

Collateral Properties. Lifting and vacating the restraint on the Collateral Properties would enable

them to be restored to TFSB, which suffered a loss of at least $16 million as a result of Mr.

Manafort’s conduct.


2
    Filed in United States v. Manafort, Crim. Case No. 17-cr-201 (D.D.C.).


                                                  3
         Case 1:18-mc-00167-ABJ Document 124 Filed 12/29/20 Page 4 of 5




       WHEREFORE, for the foregoing reasons, Petitioners respectfully request that the Court

lift and vacate all restraints on the Collateral Properties subject to forfeiture in the above action.



                                                       Respectfully submitted,

                                                       /s/ Seetha Ramachandran
                                                       Seetha Ramachandran (Admitted Pro Hac Vice)
                                                       Lucas Kowalczyk (Admitted Pro Hac Vice)
                                                       PROSKAUER ROSE LLP
                                                       Eleven Times Square
                                                       New York, NY 10036
                                                       Phone: 212.969.3000
                                                       Fax: 212.969.2900
                                                       SRamachandran@proskauer.com

                                                       Jennifer E. Tarr (D.D.C. Bar No. IL0028)
                                                       PROSKAUER ROSE LLP
                                                       1001 Pennsylvania Avenue, N.W.
                                                       Suite 600 South
                                                       Washington, D.C. 20004
                                                       Phone: 202.416.6846
                                                       Fax: 202.416.6899

                                                       Counsel for Petitioners The Federal Savings
                                                       Bank and National Bancorp Holdings, Inc.




                                                   4
        Case 1:18-mc-00167-ABJ Document 124 Filed 12/29/20 Page 5 of 5




                        Statement of Compliance with L.Cv.R. 7(m)

       Pursuant to L.Cv.R. 7(m), on December 28–29, 2020, the undersigned Petitioners’

counsel conferred with Daniel Claman, counsel for the government, regarding Petitioners’

Motion to Lift and Vacate Property Restraints. Mr. Claman stated that the government opposes

the motion.


       Dated: December 29, 2020

                                                  Respectfully submitted,

                                                  /s/ Seetha Ramachandran
                                                  Seetha Ramachandran (Admitted Pro Hac Vice)
                                                  PROSKAUER ROSE LLP
                                                  Eleven Times Square
                                                  New York, NY 10036
                                                  Phone: 212.969.3000
                                                  Fax: 212.969.2900
                                                  SRamachandran@proskauer.com

                                                  Counsel for Petitioners The Federal Savings
                                                  Bank and National Bancorp Holdings, Inc.




                                              5
